IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEREMY PINSON, Civil No. 3:16-cv-1232
Plaintiff : (Judge Mariani)
'
UNITED STATES OF AMERICA, ef al.,
Defendants
MEMORANDUM
Plaintiff Jeremy Pinson (‘Plaintiff’), a federal inmate who is currently housed at the
United States Penitentiary in Tucson, Arizona, initiated this action pursuant to Bivens, 28
U.S.C. § 1331, and the Federal Tort Claims Act (“FTCA”). The matter is proceeding via a
second amended complaint. (Doc. 51). Named as Defendants are Warden L. Oddo,
Warden T. Cozza-Rhodes, Chief of the Designation and Sentence Computation Center
(‘DSCC’) J. Santana, Special Investigative Services (“SIS”) Lieutenant S. Valencik, Special
Investigative Agent (“SIA”) C. Heath, the Bureau of Prisons (“BOP”), and the United States
of America. (/d.).
Presently pending before the Court is Plaintiffs motion to compel discovery. (Doc.
73). For the reasons set forth below, the Court will deny the motion.
I. Standard of Review

A party who has received evasive or incomplete discovery responses may seek a
court order compelling disclosure or discovery of the materials sought. See FED. R. Civ. P.
37(a). The moving party must demonstrate the relevance of the information sought to a
particular claim or defense. The burden then shifts to the opposing party, who must
demonstrate in specific terms why a discovery request does not fall within the broad scope
of discovery or is otherwise privileged or improper. Goodman v. Wagner, 553 F. Supp. 255,
258 (E.D. Pa. 1982).

Generally, courts afford considerable latitude in discovery in order to ensure that
litigation proceeds with “the fullest possible knowledge of the issues and facts before trial.”
Hickman v. Taylor, 349 U.S. 495, 501 (1947). The procedural rule defining the scope and
limits of discovery provides that “[pJarties may obtain discovery regarding any nonprivileged
matter that is relevant to any party’s claim or defense and proportional to the needs of the
case, considering the importance of the issues at stake in the action, the amount in
controversy, the parties’ relative access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether the burden or expense of
the proposed discovery outweighs its likely benefit. Information within this scope of
discovery need not be admissible in evidence to be discoverable.” FED. R. Civ. P. 26(b)(1).
“[Alll relevant material is discoverable unless an applicable evidentiary privilege is asserted.
The presumption that such matter is discoverable, however, is defeasible.” Pearson v.

Miller, 211 F.2d 57, 65 (3d Cir. 2000). Furthermore, the court may limit discovery where: “(i)
the discovery sought is unreasonably cumulative or duplicative, or can be obtained from
some other source that is more convenient, less burdensome, or less expensive; (ii) the
party seeking discovery has had ample opportunity to obtain the information by discovery in
the action; or (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).”
FeD. R. Civ. P. 26(b)(2)(c).
Il. Discussion

In the instant motion, Plaintiff requests that the Court: (1) compel Defendants to
respond to his second set of discovery requests; and, (2) compel Defendants to further
respond to his original discovery requests. (Doc. 74, pp. 1-3).

A. — Second Set of Discovery Requests

On April 1, 2019, the Court ordered that “[d]iscovery on the issues of exhaustion of
administrative remedies and personal jurisdiction shall be completed on or before April 29,
2019.” (Doc. 71, J 2). Plaintiff states that on April 30, 2019, past the discovery deadline, he
mailed a second set of discovery requests to Defendants. (Doc. 74, pp. 1, 4). On May 15,
2019, Defendants responded and objected to the discovery requests as untimely. (ld. at p.
7).

It is clear that Plaintiffs second set of discovery requests, mailed on April 30, 2019,
were untimely under the Court’s Order. The April 1, 2019 Order clearly states that

discovery “shall be completed on or before April 29, 2019.” (Doc. 71, §] 2). Plaintiff appears
to concede his untimeliness, explaining that he was placed on suicide watch on April 20,
and had no access to writing instruments. (Doc. 74, p. 1). In response, Defendants argue
that Plaintiff could have mailed the discovery requests at any time prior to April 20, and,
furthermore, their responses were due after the Scheduling Order’s deadline. (Doc. 81, pp.
5-6).

A scheduling order “may be modified only for good cause and with the judge’s
consent.” FED. R. Civ. P. 16(b)(4). The Court also has authority under Rules 33(b)(2) and
34(b)(2)(A) to shorten the time for responses to interrogatories and requests for production
of documents. See FED. R. CIV. P. 33(b)(2), 34(b)(2)(A). Courts have applied the general
Rule 16 good cause standard when considering requests to alter discovery deadlines.
Good cause under Rule 16(b) focuses on the diligence of the party seeking the modification
of the scheduling order. See FED. R. CIV. P. 16, Advisory Committee Note (1983) (“the
court may modify the schedule on a showing of good cause if it cannot reasonably be met
despite the diligence of the party seeking the extension’).

Here, the Court finds that Plaintiff has not made this showing. Plaintiff timely served
his original discovery requests. Plaintiff could have, but did not, serve his additional
discovery requests in time to be completed prior to the deadline set by the Court. Because
Plaintiffs second set of discovery requests were untimely, the Court will not compel

Defendants to respond those discovery requests.
B. Original Discovery Requests

Plaintiff claims that Defendants’ responses to his original discovery requests “are a
disingenuous attempt to stonewall discovery of the records necessary to defeat their claims
of non-exhaustion and lack of jurisdiction.” (Doc. 74, p. 2). He generally states that
“Defendants refuse to reveal any disclosure of information which undermines their defenses
and is improper, sanctionable, obstruction of this lawsuit.” (/d.). Plaintiff does not
specifically state which responses he is challenging.

Upon review of Plaintiffs original discovery requests, the Court concludes that the
requests are beyond the scope of this Court’s Order of April 1, 2019, and, furthermore, that
Defendants have adequately responded to Plaintiffs requests.’ (See Doc. 74, pp. 5-35).
Accordingly, the motion to compel as to the original discovery requests will be denied.

A. Defendants’ Responses and Objections to Plaintiff's First Set of
Interrogatories

Plaintiff's first set of interrogatories consists of six questions. (Doc. 74, pp. 8-15).
The questions request information regarding the actions of Defendants Cozza-Rhodes and
Santana during Plaintiff's transfer to USP-Allenwood. (/d.). Defendants objected to each
interrogatory as not within the scope of this Court's Order of April 1, 2019, which limited

discovery to exhaustion of administrative remedies and personal jurisdiction. (/d.).

 

' Defendants supported their responses with signed verification pages indicating that their
responses are true and correct. (Doc. 74, pp. 16-17, 27-28, 35-36).

5
However, Defendants also provided a response to each question, except question number
five. (Id.).

In question number five, Plaintiff stated: “Please identify every single staff member
involved in transferring the plaintiff from USP Florence to USP Allenwood[.]” (/d. at p. 13).
Defendants objected and stated that neither of the individual Defendants could respond, as
the information sought was beyond their knowledge, and, furthermore, the requested
information was overly burdensome. (/d.). It is reasonable to conclude that Defendants
Cozza-Rhodes and Santana, in their individual capacity, could not secure and provide this
information to Plaintiff. The Court finds Plaintiffs interrogatories are beyond the scope of
this Court’s Order of April 1, 2019. Nevertheless, upon review of Defendants’ responses
(see Doc. 74, pp. 9-15), they have provided adequate and complete responses to Plaintiff's
interrogatories.

B. Defendants’ Responses and Objections to Plaintiff's First Request for
Admissions

Plaintiff served Defendants with eight requests for admissions. (Doc. 74, pp. 20-29).
Defendants objected to each request as not within the scope of this Court's Order of April 4,
2019. (/d.). Defendants also provided responses to requests three through eight. (/d.).

The first two requests pertain to whether Defendants Cozza-Rhodes and Santana
were employed by the Bureau of Prisons and/or the United States prior to March 8, 2016.
(Id. at pp. 20-21). The remaining requests for admissions pertain to Plaintiffs transfer from

6
USP-Florence to USP-Allenwood, and Defendants’ communication with individuals in
Pennsylvania during the transfer process. (/d. at pp. 22-26). Defendants Cozza-Rhodes
and Santana responded that they had no phone, email, text, or video-conference
communication with anyone in Pennsylvania, nor did they give any direction to staff to
communicate with anyone in Pennsylvania, concerning Plaintiffs transfer. (/d.). It is clear
that Plaintiffs requests for admissions are not within the scope of the Court's Order limiting
discovery to the issues of exhaustion and personal jurisdiction. In any event, Defendants
provided adequate and complete responses to Plaintiffs requests for admissions.

C. Defendants’ Responses and Objections to Plaintiff's First Request for
Documents

In his request for documents, Plaintiff set forth three requests. (Doc. 74, pp. 30-36).
Defendants objected to each request as not within the scope of this Court's Order of April 1,
2019. (/d.). Defendants also provided a response to each request. (Id.).

In the first request, Plaintiff seeks “each BOP policy, program statement, regulation
and procedure involved in transferring the plaintiff from USP Florence to USP Allenwood{[.]’
(Id. at p. 31). In response, Defendants represent that they provided Plaintiff with a copy of
the relevant BOP policy. (/d.). Requests two and three seek copies of “every document,
email, telephone call, memorandum, record, which was produced, by any person, in the
process of’ either “requesting to transfer plaintiff from USP Florence to USP Allenwood” or
“transferring plaintiff from USP Florence to USP Allenwood.” (/d. at pp. 32-36). Defendants

7
Cozza-Rhodes and Santana responded that they had no such documents to produce as
they had no communication with anyone at USP-Allenwood or in Pennsylvania regarding
Plaintiffs transfer. (/d. at pp. 32-34). Notwithstanding the fact that Plaintiffs requests are
not within the scope of the Court’s Order limiting discovery to the issues of exhaustion and
personal jurisdiction, Defendants provided complete and accurate responses.
lil. Conclusion

Based on the foregoing, Plaintiffs motion (Doc. 73) to compel will be denied. A

separate Order shall issue.

   

Date: August -->3, 2019

 

Robert D> Mariani
United States District Judge
